El Juez Asociado Seüor De Jesús
emitió la opinión del tribunal.
Este recurso envuelve la constitucionalidad e interpreta-ción de la ley núm. 254, aprobada el 15 de mayo de 1938 (pág. 498), que literalmente dice:
“Ley para imponer una contribución de un quinto (%) de centavo sobre cada galón de miel de caña que se produzca, use, venda, introduzca o consuma, para asignar dicha contribución a la Universidad de Puerto Rico, y para otros fines.
“Decrétase por la Asamblea Legislativa de Puerto Rico:
“Artículo 1. — Por la presente se impone — y se ordena al Tesorero de Puerto Rico que recaude — una contribución de un quinto (%) de centavo sobre cada galón de miel de caña que se produzca, use, venda, introduzca o consuma en Puerto Rico; y el producto de dicha contribución, juntamente con el de cualesquiera otras impuestas para beneficio de la Universidad de Puerto Rico, será invertido bajo la dirección de la Junta de Síndicos de dicha Universidad, en la forma que a su juicio más convenga a los intereses educativos de esa Institu-ción y a su sostenimiento y desarrollo; Disponiéndose, que una vez en vigor esta ley la Junta de Síndicos de la Universidad de Puerto Rico organizará una facultad de ciencias industriales en el Colegio de Agricultura y Artes Mecánicas de dicha Universidad a la usanza de otros colegios de Agricultura y Artes Mecánicas en Estados Unidos.
“Artículo 2 — Toda ley o parte de ley que se oponga a la pre-sente, queda por ésta derogada.
“Artículo 3. — Esta Ley empezará a regir a los noventa días después de su aprobación.”
El demandante apelante en su carácter de .ciudadano de los Estados Unidos y contribuyente al Tesoro Insular por concepto de bienes inmuebles radicados en el término municipal de Mayag-iiez, solicitó de la corte inferior la expedición de -un auto de mandamus dirigido a la Junta de Síndicos de *147la Universidad de Puerto Rico, ordenándole que en armonía con la transcrita ley inmediatamente proceda a organizar nna facultad de ciencias industriales en el Colegio de Agri-cultura y Artes Mecánicas de la Universidad de Puerto Rico “a la usanza de otros colegios de Agricultura y Artes Mecá-nicas en Estados Unidos”, alegando el demandante que la citada ley impone a la junta demandada el deber ministerial de organizar dicha facultad de ciencias industriales. Con-testó la junta, impugnando la constitucionalidad del dispo-niéndose de la citada ley por los siguientes motivos:
(a) Porque ésta contiene más de un asunto y la materia contenida en el disponiéndose que sirve de base a la contención del demandante no ha sido expresada en el título de la ley, contraviniendo así el párrafo 8 del artículo 34 de la Ley Orgánica, y
(ó) Porque la referida ley núm. 254 en cuanto a dicho disponién-dose se refiere, constituye una enmienda a la sección 7 de la ley núm. 50 aprobada el 21 de julio de 1925, toda vez que tiende a privar a la junta demandada de la facultad discrecional coneedídale por la ley últimamente citada para determinar y regularizar los cursos de estudio, sin que se cumplan los requisitos constitucionales para en-mendar una ley.
Alegó además la junta demandada, oponiéndose a la ex-pedición del auto, que en el supuesto de que el referido dis-poniéndose fuese válido, dicho precepto legal tiene carácter directivo y no imperativo, y por consiguiente no impone a la demandada un deber ministerial cuyo cumplimiento pueda ordenarse mediante el auto de mandamus.
La corte inferior sostuvo la constitucionalidad de -la ley en su totalidad, pero no obstante desestimó la demanda y anuló el auto alternativo que había expedido, fundándose en que el disponiéndose en cuestión es de naturaleza directiva y por consiguiente no impone a la demandada un deber ministerial.
Convenimos con el apelante y con la corte inferior en que la ley en controversia no contiene más de un asunto. Es cierto que en la sección primera propiamente dicha ,se im-*148pone una contribución y se ordena que su producto, junta-mente con el de cualesquiera otras impuestas para beneficio-de la Universidad, sea invertido bajo la dirección de la junta demandada “en la forma que a su juicio más convenga a los intereses educativos de esa Institución y a su sostenimientoy desarrollo.” Pero, .¿puede alegarse con razón que el esta-blecimiento de un colegio de ciencias industriales, a que se contrae el disponiéndose, no tiende a beneficiar los intereses de la institución ni a contribuir a su desarrollo? Es indu-dable que cualquier facultad o colegio que se agregue a una universidad contribuye a su desarrollo y engrandecimiento. Siendo ello así, no puede decirse que la ley contiene más de un asunto, según se fia interpretado dicha cláusula en rela-ción con las distintas constituciones estatales.
“Si las distintas partes de una ley están directa o indirectamente relacionadas con el objeto de la misma, dicha ley no está sujeta a la objeción de pluralidad. Para que exista duplicidad de asuntos la ley debe contener dos o más diferentes y discordantes, - que bajo ninguna justa interpretación pueda considerarse que tengan alguna legítima conexión o relación entre sí. Esta cláusula constitucional no contiene limitación alguna en cuanto a la amplitud del asunto, el cual puede ser tan extenso como la legislatura lo desee, siempre que constituya, en el sentido constitucional, un solo asunto y no varios. Puede incluir innumerables asuntos de menor importancia siempre que todos éstos combinados formen un solo asunto o tópico. No es. necesario que la conexión o relación de los asuntos menores sea. lógica; basta que estén conectados o relacionados con un solo asunto en la acepción corriente de la palabra. Asuntos que aparentemente-son distintos e independientes, no lo son en el sentido constitucional de la cláusula a menos que sean incongruentes y diferentes entre-sí. Aunque esta disposición constitucional es imperativa, sin embargo, debe ser liberalmente interpretada. No es su objeto ni debe inter-pretarse en el sentido de impedir a la legislatura abarcar en una sola ley todos los asuntos propiamente relacionados con un asunto general.” 25 R.C.L. 842.
Conteniendo un solo asunto la ley en controversia, su título es suficiente, no siendo necesario que en el mismo apa-rezcan todos los detalles de la ley ni que dicho título cons-*149tituya un índice innecesario de la misma. Massey-Harris Harvester Co. v. Federal Reserve Bank, (1937) 111 A.L.R. 133, 138; Shea v. Olson, (1936) 111 A.L.R. 998, 1006; Campbell v. Campbell, (1938) 116 A.L.R. 939, 943.
El disponiéndose de la ley núm. 254 que nos ocupa, aunque se resolviera que es de carácter imperativo, no en-mienda la ley núm. 50 de 1925 (pág. 283) que define en la actualidad las facultades de la Junta de Síndicos. La pri-mera, o sea la núm. 254, es una ley especial; la segunda es -de carácter general; pero ambas pueden subsistir indepen-dientemente.
Resueltas las cuestiones constitucionales, pasare-mos abora a la interpretación de la ley núm. 254 para deter-minar si erró o no la corte inferior al desestimar la demanda y anular el auto alternativo.
El intérprete de una ley debe procurar dar cumplimiento ■a la intención legislativa. Para ello precisa estudiar la ley ■en su totalidad a la luz de la razón que la inspiró y del sen-tir legislativo expresado en otros estatutos in pari materia.
La que nos proponemos interpretar abora, la ley núm. 254 de 1938 íntegramente transcrita al principio de esta opi-nión, empieza por crear una contribución para luego dispo-ner que el producto de la misma, juntamente con el de cua-lesquiera otras impuestas para beneficio de la Universidad de Puerto Rico, sea invertido bajo la dirección de la Junta de Síndicos en la forma que a su juicio más convenga a los intereses educativos de esa institución y a su sostenimiento y desarrollo. Hasta aquí no puede existir duda alguna de que la inversión de dicho fondo está confiada a la sana dis-creción de la Junta de Síndicos. Pero inmediatamente des-pués sigue un disponiéndose al efecto de que “una vez en vigor esta ley, la Junta de Síndicos de la Universidad de Puerto Rico organizará una facultad de ciencias industriales, etc.”
*150La palabra “organizará” considerada aisladamente, con-lleva la idea de un deber imperativo; pero si la considera-mos conjuntamente con el resto de la ley, donde, como hemos visto, se confiere a la Junta de Síndicos la más amplia dis-creción para invertir el mismo fondo en la forma que a su juicio más convenga a los intereses educativos de la Univer-sidad, inmediatamente advertiremos que de interpretar el disponiéndose en la forma propuesta por el apelante, incu-rriríamos en el absurdo de sostener que el legislador, por medio de dicho' disponiéndose, dejó sin efecto el resto de la ley. En otras palabras, que con la mano izquierda destruyó lo que acababa de hacer con- la derecha.
El disponiéndose de una ley tiene por objeto intercalar una excepción a la misma, limitarla, y a veces extender su alcance a casos que de otro modo no estarían comprendidos en ella; pero nunca puede tener el efecto de destruirla o aboliría por la sencilla razón de que debemos presumir que el legislador no ha de legislar para inmediatamente y en la misma ley dejar sin efecto lo que acaba de hacer. Por estas razones y por la no menos importante de orden histórico cual es que desde que se estableció la Universidad de Puerto Pico en 1903 hasta la fecha la Legislatura consistentemente ha venido concediendo a la Junta de Síndicos los más amplios poderes en lo que respecta al gobierno y desarrollo de la Universidad, es que sostenemos que el verbo “organizará” usado en el disponiéndose, sólo expresa acción futura y no un deber imperativo cuyo cumplimiento pueda exigirse por medio de mandamus. Creyendo como cree la Junta de Sín-dicos que la creación de esa facultad en los actuales momen-tos es contraria a los intereses de la Universidad, ¿no actua-ríamos en contra del sentir legislativo respecto a los deberes de la junta consistentemente expresados — primero en la ley de 1903 (Comp. 1911, pág. 96), luego en la núm. 67 de 1923 (pág. 429), más tarde en la núm. 50 aprobada el' 21 de julio de 1925 (pág. 283) actualmente en vigor, y por último en la *151núm. 254 de 1938 -que ahora nos ocupa — si sustituyésemos nuestro criterio por el de la junta y la obligásemos a orga-nizar la indicada facultad de ciencias industriales?
No imponiendo la ley núm. 254 de 1938 un deber ministerial de organizar una facultad de ciencias industriales, ac-tuó correctamente la corte inferior al desestimar la demanda y anular el auto expedido, por lo que procede la confirmación de la sentencia apelada.
El Juez Asociado Sr. Travieso no intervino.